
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


JACK D. LOFTIS, JR. EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (as from time to time amended in accordance
with the provisions hereof, this "Agreement"), is entered into as of the 31st
day of December, 2003, by and between JACK D. LOFTIS, JR., residing at New
Jersey 08852 (the "Executive"), and KEY ENERGY SERVICES, INC., a Maryland
corporation with executive offices at 400 South River Road, New Hope,
Pennsylvania 18938 (the "Company").

        WHEREAS, the Executive has been employed by the Company as its Senior
Vice President and General Counsel pursuant to a prior written employment
agreement;

        WHEREAS, the Chief Executive Officer of the Company (the "Chief
Executive Officer") and the Board of Directors of the Company (the "Board") are
each of the view that obtaining a commitment from the Executive to continue to
serve in his capacities as Senior Vice President and General Counsel until
December 31, 2006 is essential to the continued growth and success of the
Company and is in the best interests of the Company and its shareholders;

        WHEREAS, the Company desires to enter into this written Employment
Agreement with the Executive, effective as of January 1, 2004 (the "Commencement
Date"); and

        WHEREAS, the Executive is willing to serve as the Company's Senior Vice
President and General Counsel pursuant to the terms and conditions set forth
herein, effective as of the Commencement Date.

        NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the Company and the Executive hereby agree as follows:

1.     Employment; Term.

        (a)   Effective as of the Commencement Date, the Company hereby agrees
to employ the Executive, and the Executive hereby accepts employment by the
Company, as the Company's Senior Vice President and General Counsel, and the
Executive shall hold such position and continue employment with the Company
hereunder until the close of business on December 31, 2006, unless sooner
terminated in accordance with Section 5 hereof (the "Initial Employment
Period"). The above notwithstanding, at the close of business on each
December 31, commencing with December 31, 2006, the term of the Executive's
employment hereunder shall be automatically extended for twelve (12) months
(unless sooner terminated in accordance with Section 5 hereof) unless either the
Executive or the Company shall have given written notice (in each case, a
"Non-Renewal Notice") to the other that such automatic extension shall not
occur, which Non-Renewal Notice shall have been given no later than ninety
(90) days prior to the relevant December 31 (the Initial Employment Period,
together with any extensions, until termination in accordance herewith, is
referred to hereby as the "Employment Period").

        (b)   The Executive shall have the responsibilities, duties and
authority commensurate with his positions as the Senior Vice President and
General Counsel of the Company, including without limitation the general
supervision and control over, and responsibility for, the overall legal
activities of the Company and its subsidiaries, and such other responsibilities,
duties, functions and authority as the Chief Executive Officer (or, at the
direction of the Chief Executive Officer from time to time, the President of the
Company (the "President")) or, in certain circumstances, the Board shall from
time to time designate which do not effect a material decrease in the
responsibilities, importance, scope or dignity of the Executive's position with
the Company compared with those of such position as of the Commencement Date,
subject, however, to the supervision of the Chief Executive Officer (or, at the
direction of the Chief Executive Officer from time to time, the President) or,
in certain circumstances, the Board. The Executive will report only to the Chief
Executive Officer (or, at the direction of the Chief Executive Officer from time
to time, the President) or, in certain circumstances, the Board.

--------------------------------------------------------------------------------




        (c)   The Executive will devote his full time and his best efforts to
the business and affairs of the Company; provided, however, that nothing
contained in this Section 1 shall be deemed to prevent or limit the Executive's
right to: (i) make investments in the securities of any publicly-owned
corporation; or (ii) make any other investments with respect to which he is not
obligated or required to, and to which he does not in fact, devote substantial
managerial efforts which materially interfere with his fulfillment of his duties
hereunder; or (iii) to serve on boards of directors and to serve in such other
positions with non-profit and for-profit organizations as to which the Board may
from time to time consent, which consent shall not be unreasonably withheld or
delayed. Reference is made to Section 6 hereof, which contains limitations on
some of the above activities.

        (d)   The principal location at which the Executive will substantially
perform his duties will be the Company's executive offices, as set forth above.
The Executive acknowledges that the Chief Executive Officer or, in certain
circumstances, the Board may decide that the Executive should render his
services hereunder at a location other than at such executive offices. The
Executive agrees to accept any such change in location, and the Company will pay
to the Executive, and reimburse the Executive for, the following expenses and
costs incurred in connection with such relocation and will pay to the Executive
the bonus specified in clause (vii) below: (i) the excess, if any, of (A) the
Executive's aggregate tax basis in his primary residence at the time of its sale
over (B) the proceeds realized by the Executive from such sale net of ordinary
and reasonable fees and expenses incurred in connection with such sale (other
than such fees and expenses described in clause (ii) of this sentence),
(ii) ordinary and reasonable realtor fees and closing costs incurred in
connection with the sale of the Executive's primary residence, (iii) ordinary
and reasonable closing costs incurred in connection with the purchase of the
Executive's new primary residence in the vicinity of the new location at which
the Executive is to render his services hereunder, (iv) ordinary and reasonable
costs incurred to pack, transport, unpack, and insure the Executive's household
furnishings and effects to his new primary residence, (v) ordinary and
reasonable fees for connecting utilities in his new primary residence,
(vi) ordinary and reasonable costs for trips to look for a new residence as well
as up to thirty (30) days of temporary housing, and (vii) a cash bonus
calculated to pay all of the federal, state and local income and payroll taxes
which the Executive will incur, if any, as a result of (A) the Company's
reimbursement of the preceding expenses and (B) the amount of such bonus (that
is, a "gross-up" bonus).

2.     Salary; Bonuses; Expenses.

        (a)   During the Employment Period, the Company will pay base
compensation to the Executive at the annual rate of Two Hundred Seventy-Five
Thousand Dollars ($275,000) per year (the "Base Salary"), payable in
substantially equal installments in accordance with the Company's existing
payroll practices, but no less frequently than monthly. The Company will review
the Base Salary on a yearly basis promptly following the end of each fiscal year
of the Company to determine if an increase is advisable, and the Base Salary may
be increased (but not decreased) at the discretion of the Chief Executive
Officer and the Board, taking into account, among other factors, the Executive's
performance and the performance of the Company.

        (b)   For each six-month or other applicable period commencing on
January 1, 2004 and thereafter, the Executive shall be eligible to participate
in all of the Company's cash performance compensation plans (collectively, the
"Performance Cash Compensation Plans") for the Company's executives providing
for the payment of cash bonuses or other cash incentives payable upon the
achievement of goals set forth in the Company's strategic plan as developed by
the Compensation Committee of the Board (the "Compensation Committee") after
consultation with the Chief Executive Officer and the Executive, payable in
accordance with the provisions thereof. The performance goals for the
Performance Cash Compensation Plans will be based on objective criteria
specified in good faith in advance by the Compensation Committee after
consultation with the Chief Executive Officer and the Executive. The Executive
shall also receive such bonuses other than pursuant to the Performance Cash
Compensation

2

--------------------------------------------------------------------------------




Plans in such amounts and at such times as the Compensation Committee, after
consultation with the Chief Executive Officer, in its discretion determines are
appropriate to recognize extraordinary performance by the Executive.

        (c)   The Executive shall be reimbursed by the Company for reasonable
travel, lodging, meal, entertainment and other expenses incurred by him in
connection with performing his services hereunder in accordance with the
Company's reimbursement policies from time to time in effect.

        (d)   The Company will pay all expenses required for the Executive to
remain a member in good standing of the American Bar Association, the State Bar
of Texas (and any other jurisdictions that the Executive deems appropriate) and
any relevant committees thereof, including, without limitation, all fees and
expenses required for the Executive to maintain his license to practice law in
Texas (and any other jurisdictions that the Executive deems appropriate),
including all costs and related expenses associated with fulfilling the
continuing legal education requirements thereof.

3.     Equity-Based Incentives.

        (a)   The Executive shall be granted, pursuant to the Company's 2003
Long-Term Share Incentive Plan (the "2003 Plan"), subject to the approval of the
2003 Plan by the stockholders of the Company, a "Deferred Stock Grant" (as such
term is defined in the 2003 Plan; a "Deferred Stock Grant") with respect to
85,000 shares of the Company's common stock. Such grant shall vest as specified
in the resolutions of the Compensation Committee making such grant, and shall
otherwise be on the terms and conditions generally applicable to Deferred Stock
Grants granted to executive officers of the Company as reasonably determined by
the Compensation Committee.

        (b)   The Executive shall be eligible to participate in awards of stock
options, restricted stock, deferred stock and other equity-based incentives
(collectively, "Equity-Based Incentives"), at the discretion of the Board or the
Compensation Committee. The performance goals for the grant of such Equity-Based
Incentives will be based on objective criteria mutually negotiated and agreed
upon in good faith in advance by the Board or the Compensation Committee after
consultation with the Executive and the Chief Executive Officer.

4.     Benefit Plans; Vacations.

        In connection with the Executive's employment hereunder, he shall be
entitled during the Employment Period (and thereafter to the extent provided in
Section 5(f) hereof) to the following additional benefits:

        (a)   At the Company's expense, such fringe benefits, including without
limitation group medical and dental, life, executive life, accident and
disability insurance and retirement plans and supplemental and excess retirement
benefits, as the Company may provide from time to time for its senior
management, but in any case, at least the benefits described on EXHIBIT A
hereto.

        (b)   The Executive shall be entitled to no less than the number of
vacation days in each fiscal year determined in accordance with the Company's
vacation policy as in effect from time to time, but not less than fifteen
(15) business days in any fiscal year (prorated in any fiscal year during which
he is employed hereunder for less than the entire year in accordance with the
number of days in such fiscal year in which he is so employed). The Executive
shall also be entitled to all paid holidays and personal days given by the
Company to its executives.

        (c)   The Executive shall be entitled to receive an allowance of $1,100
per month, plus reimbursement for reasonable insurance and maintenance expenses,
to cover costs incurred by the Executive in connection with the use of his
automobile during the Employment Period.

3

--------------------------------------------------------------------------------




        (d)   The Company will pay the reasonable fees for personal:
(i) financial advisory, counseling, accounting and related services; (ii) legal
advisory or attorneys' fees and related expenses; and (iii) income tax return
preparation and tax audit services as reasonably requested by the Executive,
provided by certified public accountants and tax attorneys acceptable to him;
provided, however, that the maximum aggregate amount paid by the Company
pursuant to this Section 4(d) shall not exceed $15,000 in any fiscal year of the
Company.

        (e)   Nothing herein contained shall preclude the Executive, to the
extent he is otherwise eligible, from participation in all group insurance
programs or other fringe benefit plans which the Company may from time to time
in its sole and absolute discretion make available generally to its personnel,
or for personnel similarly situated, but the Company shall not be required to
establish or maintain any such program or plan except as may be otherwise
expressly provided herein.

        (f)    The Company shall pay the initiation fee and any other initial
membership fee for the Executive to become and remain a member of one private
country club, golf club, tennis club or similar club or association for business
use selected by the Executive and approved by the Chief Executive Officer, which
approval shall not be unreasonably withheld or delayed. In addition, the Company
shall pay all annual or other periodic fees, dues and costs, for the Executive's
membership in such club or association.

5.     Termination, Change in Control and Reassignment of Duties.

        (a)    Termination by the Company.    The Company shall have the right
to terminate the Executive's employment under this Agreement and the Employment
Period for Cause (as defined below) at any time without obligation to make any
further payments to the Executive hereunder except the compensation described in
Section 5(g) hereof. Except as otherwise provided in Section 5(b) hereof, which
Section shall apply in the event the Executive becomes unable to perform his
obligations hereunder by reason of Disability (as defined below), the Company
shall have the right to terminate the Executive's employment hereunder and the
Employment Period for any reason other than for Cause (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(a) hereof) only upon at least ninety (90) days prior written notice to
him (provided that, in the event the Company gives the Executive a Non-Renewal
Notice pursuant to Section 1(a) hereof, only the 90-day notice period therein
provided shall be required). In the event the Company terminates the Executive's
employment hereunder for any reason other than for Disability or Cause
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section 1(a) hereof), then for the purpose of effecting a transition
during the ninety (90) day notice period of the Executive's management functions
from the Executive to another person or persons, during such period the Company
may reassign the Executive's duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company's obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to him during the remainder of his employment and, if applicable,
following the termination of employment.

        As used in this Agreement, the term "Cause" shall mean (i) the willful
and continued failure by the Executive to substantially perform his duties
hereunder (other than (A) any such willful or continued failure resulting from
his incapacity due to physical or mental illness or physical injury or (B) any
such actual or anticipated failure after the issuance of a notice of termination
by the Executive for Good Reason (as defined below)), after a written demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; or (ii) the willful engaging by the
Executive in misconduct which is materially injurious to the Company, monetarily
or otherwise; or (iii) the conviction of the Executive of a felony by a court of
competent jurisdiction; or (iv) willful violation of the Key Energy
Services, Inc. Amended and Restated Policy Regarding Acquisition, Ownership and
Disposition of Company Securities, as amended from time to time. For purposes of
this paragraph, no

4

--------------------------------------------------------------------------------




act, or failure to act on the part of the Executive shall be considered
"willful" unless done or omitted to be done by him in bad faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive's employment shall not be
deemed to have been terminated for Cause unless (A) reasonable notice shall have
been given to him setting forth in detail the reasons for the Company's
intention to terminate for Cause, and if such termination is pursuant to
clause (i) or (ii) above and any damage to the Company is curable, only if
Executive has been provided a period of ten (10) business days from receipt of
such notice to cease the actions or inactions and otherwise cure such damage,
and he has not done so (provided that only one such period needs to be provided
in any period of three (3) consecutive months); (B) an opportunity shall have
been provided for the Executive to be heard before the Board; and (C) if such
termination is pursuant to clause (i) or (ii) above, delivery shall have been
made to the Executive of a notice of termination from the Board finding that in
the good faith opinion of a majority of the Board (excluding the Executive, if
applicable) he was guilty of conduct set forth in clause (i) or (ii) above.

        (b)    Termination upon Disability and Temporary Reassignment of Duties
Due to Disability; Termination upon Death    

        (i)    If the Executive becomes totally and permanently disabled during
the Employment Period so that he is unable to perform his obligations hereunder
by reasons involving physical or mental illness or physical injury for an
aggregate of ninety (90) days (whether or not consecutive) during any period of
twelve (12) consecutive months during the Employment Period ("Disability"), then
the Executive's employment hereunder and the Employment Period may be terminated
by the Company within sixty (60) days after the expiration of said ninety
(90) day period (whether or not consisting of consecutive days), said
termination to be effective ten (10) days after written notice to the Executive.
In the event the Company shall give a notice of termination under this
Section 5(b)(i), then the Company may reassign the Executive's duties hereunder
to another person or other persons. Such reassignment shall not reduce the
Company's obligations hereunder to make salary, bonus and other payments to the
Executive and to provide other benefits to him, during the remainder of his
employment and, if applicable, following the termination of employment.

        (ii)   During any period that the Executive is totally disabled such
that he is unable to perform his obligations hereunder by reason involving
physical or mental illness or physical injury, as determined by a physician
chosen by the Company and reasonably acceptable to the Executive (or his legal
representative), the Company may reassign the Executive's duties hereunder to
another person or other persons, provided if the Executive shall again be able
to perform his obligations hereunder prior to the Company's termination of the
Executive's employment hereunder and the Employment Period in accordance with
the terms of this Agreement, all such duties shall again be the Executive's
duties. The cost of any examination by such physician shall be borne by the
Company. Notwithstanding the foregoing, if the Executive has been unable to
perform his obligations hereunder by reasons involving physical or mental
illness or physical injury for an aggregate of ninety (90) days (whether or not
consecutive) during any period of twelve (12) consecutive months during the
Employment Period, then a determination by a physician of disability will not be
required prior to any such reassignment. Any such reassignment shall not be a
termination of employment and in no event shall such reassignment reduce the
Company's obligation to make salary, bonus and other payments to the Executive
and to provide other benefits to him under this Agreement during his employment
or, if applicable, following a termination of employment.

        (iii)  The Executive's employment hereunder and the Employment Period
shall automatically terminate immediately upon the death of the Executive.

5

--------------------------------------------------------------------------------






        (c)    Termination by Executive.    The Executive's employment hereunder
and the Employment Period may be terminated by the Executive by giving written
notice to the Company as follows: (i) at any time for any reason other than Good
Reason (including, without limitation, by giving the Company a Non-Renewal
Notice pursuant to Section 1(a) hereof) by notice of at least ninety (90) days
(provided that, in the event the Executive gives the Company a Non-Renewal
Notice pursuant to Section 1(a) hereof, only the 90-day notice period therein
provided shall be required); or (ii) at any time for Good Reason, effective upon
giving notice of such. In the event of a termination by the Executive of his
employment, the Company may reassign the Executive's duties hereunder to another
person or other persons.

        As used herein, a "Good Reason" shall mean any of the following:

        (1)   Failure of the Board to elect the Executive as Senior Vice
President and General Counsel of the Company, or removal from the office of
Senior Vice President and General Counsel of the Company provided that such
failure or removal is not in connection with a termination of the Executive's
employment hereunder by the Company for Cause (in accordance with Section 5(a)
hereof), for Disability (in accordance with Section 5(b) hereof) or other than
for Cause or Disability (in accordance with Section 5(a) hereof and including,
without limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(a) hereof), and provided further that any notice of termination
hereunder shall be given by the Executive within ninety (90) days of such
failure or removal; or

        (2)   Material change by the Company in the Executive's authority,
functions, duties or responsibilities as Senior Vice President and General
Counsel of the Company (including without limitation material changes in the
control or structure of the Company) which would cause his position with the
Company to become of materially less responsibility, importance, scope or
dignity than his position as of the Commencement Date, provided that such
material change is not in connection with a termination of Executive's
employment hereunder by the Company for Cause (in accordance with Section 5(a)
hereof), for Disability (in accordance with Section 5(b) hereof) or other than
for Cause or Disability (in accordance with Section 5(a) hereof) (including,
without limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(a) hereof), or is otherwise permitted by Section 5(b)(ii) hereof; and
provided, further, that any notice of termination hereunder shall be given by
the Executive within ninety (90) days of when he becomes aware of such change;
or

        (3)   Failure by the Company to comply with any provision of
Section 1(d), 2 or 4 of this Agreement, which has not been cured within fifteen
(15) days after notice of such noncompliance has been given by the Executive to
the Company, provided any notice of termination hereunder shall be given by the
Executive within ninety (90) days after the end of such fifteen (15) day period;
or

        (4)   Failure by the Company to obtain an assumption of this Agreement
(by operation of law or in writing) by a successor in accordance with Section 16
hereof unless payment or provision for payment and provision for continuation of
benefits under this Agreement have been made as required by Section 16 hereof;
or

        (5)   Any purported termination by the Company of the Executive's
employment which is not effected in accordance with the terms of this Agreement,
including without limitation pursuant to a notice of termination not satisfying
the requirements set forth herein (and for purposes of this Agreement no such
purported termination by the Company shall be effective), which has not been
cured within ten (10) days after notice of such non-conformance has been given
by the Executive to the Company, provided any notice of termination hereunder
shall be given by the Executive within thirty (30) days of receipt of notice of
such purported termination; or

        (6)   At the Executive's election at any time following, but prior to
the first anniversary of, a Change in Control (as defined below), effective upon
giving such notice.

6

--------------------------------------------------------------------------------



        As used herein, the term "Change in Control" shall have the meaning
ascribed to such term in Exhibit B hereto.

(d)Severance Compensation.

        (i)    Termination for Good Reason or Other than for Cause.    In the
event the Executive's employment hereunder is terminated (A) by the Executive
for Good Reason or (B) by the Company other than for Cause or Disability
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section 1(a) hereof), the Executive shall be entitled, in addition
to the other compensation and benefits herein provided for, to severance
compensation in an aggregate amount equal to three (3) times his Base Salary at
the rate in effect on the termination date, payable in thirty-six
(36) substantially equal monthly installments commencing at the end of the
calendar month in which the termination date occurs.

        (ii)    Termination following Disability.    In the event the
Executive's employment should be terminated by the Company as a result of
Disability in accordance with Section 5(b) hereof, then the Executive shall be
entitled, in addition to the other compensation and benefits herein provided
for, to severance compensation in an aggregate amount equal to three (3) times
his Base Salary at the rate in effect on the termination date, payable in
thirty-six (36) substantially equal monthly installments commencing at the end
of the calendar month in which the termination date occurs, reduced by the
amount of any disability insurance proceeds actually paid to the Executive or
for his benefit during the said time period (but only those proceeds from
disability insurance provided by the Company to the Executive pursuant to
Section 4(a) hereof).

        (iii)    Change in Control.    If the Executive's employment is
terminated in anticipation of, or within one (1) year following, a Change in
Control and the Executive is entitled to severance compensation pursuant to
Section 5(d)(i) or 5(d)(ii) hereof as a result of such termination, the
severance compensation otherwise payable to the Executive (A) shall be increased
by an amount equal to three (3) times the average annual total cash bonuses paid
by the Company to the Executive during the three-year period (or such shorter
period as the Executive may have been employed by the Company) preceding the
date on which the notice of termination is given and (B) shall be payable in one
lump sum on the effective date of such termination. In the event there is a
Change in Control after Executive's employment is terminated while Executive is
entitled to severance compensation pursuant to Section 5(d)(i) or
5(d)(ii) hereof, any severance compensation which remains unpaid as of the
Change in Control shall be paid in one lump sum as of the Change in Control. In
the event severance compensation becomes payable in a lump sum pursuant to this
Section 5(d)(iii), if the Executive's employment is or has been terminated for
Disability, such lump sum shall be reduced by a good faith estimate of the
aggregate amount of any disability insurance proceeds which will be actually
paid to the Executive or for his benefit (but only those proceeds from
disability insurance provided by the Company to the Executive pursuant to
Section 4(a) hereof) during the remaining period over which such severance would
otherwise have been paid.

        (iv)    Termination for Death.    In the event of the executive's death
during the Employment Period, the Executive's estate shall not be entitled to
any severance compensation.

        (e)    Effect of Termination or Change in Control upon Equity-Based
Incentives.    In all cases subject to the provisions of
Section 5(e)(vi) hereof:

        (i)    In the event the Executive's employment hereunder is terminated
by the Company for any reason other than for Cause or Disability (including,
without limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(a) hereof), or in the event the Executive should terminate his
employment for Good Reason, then, unless the provisions of
Section 5(e)(iv) hereof shall apply, any Equity-Based Incentives held by the
Executive which have not vested prior to the

7

--------------------------------------------------------------------------------



effective date of such termination shall immediately vest and shall remain
exercisable until the earlier to occur of (x) the third anniversary of the
effective date of such termination and (y) the final stated expiration date of
the Equity-Based Incentive. In addition, in the event of such a termination, any
Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such termination and (x) which constitute Extended Equity
Incentives (as defined below) shall remain exercisable until the earlier to
occur of (1) the third anniversary of the effective date of such termination and
(2) the final stated expiration date of the Equity-Based Incentive and (y) which
do not constitute Extended Equity Incentives shall remain exercisable in
accordance with the terms and provisions of the plan and/or agreement under
which they were awarded. As used herein, the term "Extended Equity Incentives"
shall mean Equity-Based Incentives held by the Executive entitling the Executive
to retain or purchase securities of the Company which either (A) have been
granted (or, under generally accepted accounting principles as in effect from
time to time and as applied in the financial statements of the Company, have
been renewed, extended or otherwise modified such that they are accounted for as
if they had been granted, including without limitation by virtue of accelerated
vesting upon termination of the Executive's employment hereunder) on or after
December 31, 2001 or (B) are not described in the immediately preceding
clause (A) and have a purchase or exercise price equal to at least $7.00 per
share as of December 31, 2001.

        (ii)   In the event the Executive's employment hereunder is terminated
by the Company for Cause or is terminated by the Executive other than for Good
Reason (including, without limitation, by giving the Company a Non-Renewal
Notice pursuant to Section 1(a) hereof), then effective upon the date such
termination is effective, any Equity-Based Incentives which have not vested
prior to the effective date of such termination shall be forfeited. Any
Equity-Based Incentives held by the Executive entitling the Executive to retain
or purchase securities of the Company which have vested prior to the effective
date of such termination shall remain subject to the terms and provisions of the
plan and/or the agreement under which they were awarded.

        (iii)  In the event of the Executive's death while employed by the
Company or in the event that the Executive's employment should terminate as a
result of Disability, then, unless the provisions of Section 5(e)(iv) hereof
shall apply, any Equity-Based Incentives held by the Executive which have not
vested prior to the effective date of such termination shall immediately vest
and shall also remain exercisable until the earlier to occur of (x) the third
anniversary of the death of the Executive or the effective date of such
termination and (y) the final stated expiration date of the Equity-Based
Incentives. In addition, in the event of such death or such a termination, any
Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such death or termination and (x) which constitute Extended
Equity Incentives shall remain exercisable until the earlier to occur of (1) the
third anniversary of the effective date of such death or termination and (2) the
final stated expiration date of the Equity-Based Incentive and (y) which do not
constitute Extended Equity Incentives shall remain exercisable in accordance
with the terms and provisions of the plan and/or agreement under which they were
awarded.

        (iv)  In the event of a Change in Control while the Executive is
employed by the Company, then as of the date immediately prior to the date such
Change in Control shall occur, any Equity-Based Incentives held by the Executive
which have not vested prior to such date shall immediately vest and all
Equity-Based Incentives held by the Executive shall remain exercisable in
accordance with the terms and provisions governing such Equity-Based Incentives.
In the event that the Executive's employment is terminated for any reason within
one (1) year following a Change in Control, all Equity-Based Incentives held by
the Executive shall continue to remain exercisable until their respective final
stated expiration dates. In the event that the Executive's employment is
terminated by the Company other than for Cause or Disability (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(a) hereof) in anticipation of a

8

--------------------------------------------------------------------------------






Change in Control, then as of the date immediately prior to the date on which
notice of such termination is given, any Equity-Based Incentives held by the
Executive which have not vested prior to such date shall immediately vest and
all Equity-Based Incentives held by the Executive shall remain exercisable until
their respective final stated expiration dates.

        (v)   In the event of a conflict between the preceding terms and
provisions of this Section 5(e) and any other terms and provisions governing any
Equity-Based Incentives held (now or in the future) by the Executive (including
without limitation the terms and provisions contained in the agreements and/or
plans pursuant to which such Equity-Based Incentives were (or will in the future
be) granted), the preceding terms and provisions of this Section 5(e) shall
control; provided, however, that, if an Equity-Based Incentive (including,
without limitation, a grant of restricted stock or a Deferred Stock Grant) does
not by its terms require any exercise, no requirement of exercise shall be
implied from the preceding terms and provisions of this Section 5(e).

        (vi)  Notwithstanding the preceding terms and provisions of this
Section 5(e), in the event of a conflict between such preceding terms and
provisions and any other terms and provisions governing any Equity-Based
Incentives granted under the 2003 Plan held (now or in the future) by the
Executive (including, without limitation, the terms and provisions contained in
the 2003 Plan and/or agreements and/or resolutions relating to such Equity-Based
Incentives), such other terms and provisions shall control.

        (f)    Continuation of Benefits.    

        (i)    Subject to Section 5(f)(ii) hereof, in the event that Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company for Disability or other than for Cause (including, without limitation,
by giving the Executive a Non-Renewal Notice pursuant to Section 1(a) hereof)
and not as a result of the death of the Executive, the Executive shall continue
to be entitled to the benefits that the Executive was receiving or to which the
Executive was entitled as of the date immediately preceding the applicable
termination date pursuant to Section 4 hereof (other than the benefits provided
under Section 4(b)hereof) at the Company's expense for a period of time
following the termination date ending on the first to occur of (I) the third
anniversary of the termination date or (II) the date on which the Executive
commences full-time employment with another employer, but only if and to the
extent the Executive is eligible to receive through such other employer benefits
which are at least equivalent on an aggregate basis to those benefits the
Executive was receiving or to which the Executive was entitled under Section 4
hereof as of the day immediately preceding the applicable termination date. If
because of limitations required by third parties or imposed by law, the
Executive cannot be provided such benefits through the Company's plans, then the
Company will provide the Executive with substantially equivalent benefits, on an
aggregate basis, at the Company's expense. For purposes of the determination of
any benefits which require a particular period of employment by the Company
and/or the attainment of a particular age while employed by the Company in order
to be payable, the Executive shall be treated as having continued in the
employment of the Company during such period of time as the Executive is
entitled to receive benefits under this Section 5(f). At such time as the
Company is no longer required to provide the Executive with life and/or
disability insurance, as the case may be, the Executive shall be entitled, at
the Executive's expense, to convert such life and disability insurance, as the
case may be, into individually owned policies, except if and to the extent such
conversion is not available from the provider of such insurance.

        (ii)   In the event the Executive's employment hereunder is terminated
by the Company within one (1) year of a Change in Control (other than a
termination because of the Executive's death) or is terminated by the Company
other than for Cause in anticipation of a Change in Control, the Company shall
pay to the Executive, in lieu of providing the benefits contemplated by
Section 5(f)(i) above, an amount in cash equal to the aggregate reasonable
expenses that the

9

--------------------------------------------------------------------------------






Company would incur if it were to provide such benefits for a period of time
following the termination date ending on the third anniversary of the
termination date, which amount shall be paid in one lump sum on the date of such
termination.

        (iii)  In the event the Executive's employment hereunder is terminated
by reason of death, the Executive's spouse and her dependents shall be entitled
for a period of thirty-six months to receive coverage at the Company's expense
under the Company's group medical and dental plans at least equivalent to the
coverage the Executive was receiving as of the day immediately preceding his
death.

        (g)    Accrued Compensation.    In the event of any termination of the
Executive's employment for any reason, the Executive (or his estate) shall be
paid (i) any unpaid portion of his Base Salary through the effective termination
date, (ii) for any accrued but unused vacation (payable in an amount equal to
the Base Salary divided by 255 and multiplied by the number of accrued but
unused vacation days), (iii) any prior fiscal year bonus earned but not paid,
(iv) provided that the Executive's employment was not terminated by the Company
for Cause or was terminated by the Executive Good Reason, a pro-rata portion
(based upon the number of days of employment during the fiscal year) of any
bonus for the current fiscal year, so long as (A) the performance goals required
to be achieved in order to earn such bonus had been established and (B) it is
reasonably likely that such goals would have been achieved had the Executive
remained employed with the Company for the remainder of the fiscal year, (v) any
amounts for expense reimbursement and similar items which have been properly
incurred in accordance with the provisions hereof prior to termination and have
not yet been paid, including without limitation any sums due under Sections
2(c), 2(d), 4(c), 4(d) and 4(e) hereof, and (vi) any Gross-Up Payment which may
become due under the terms of Section 5(i) hereof. Such amounts shall be paid
within ten (10) days of the termination date.

        (h)    Resignation.    If the Executive's employment hereunder shall be
terminated by him or by the Company in accordance with the terms set forth
herein, then effective upon the date such termination is effective, he will be
deemed to have resigned from all positions as an officer and director of the
Company and of any of its Subsidiaries, except as the parties may otherwise
agree.

        (i)    Certain Tax Consequences.    

        (i)    Whether or not the Executive becomes entitled to the payments and
benefits described in this Section 5, if any of the payments or benefits
received or to be received by the Executive in connection with a change in
ownership or control of the Company, as defined in section 280G of the Code (a
"Statutory Change in Control"), or the Executive's termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Statutory
Change in Control or any person affiliated with the Company or such person)
(collectively, the "Severance Benefits") will be subject to any excise tax (the
"Excise Tax") imposed under section 4999 of the Code, the Company shall pay to
the Executive an additional amount equal to the Excise Tax, plus any amount
necessary to "gross up" the Executive for additional taxes resulting from the
payments to the Executive by the Company under this Section 5(i)(i) (the "Excise
Tax Payment"). Each Excise Tax Payment shall be made not less than five
(5) business days prior to the due date for payment of the Excise Tax.

        (ii)   For purposes of determining whether any of the Severance Benefits
will be subject to the Excise Tax and the amount of such Excise Tax:

        (A)  all of the Severance Benefits shall be treated as "parachute
payments" within the meaning of Code section 280G(b)(2) if the aggregate present
value (determined as provided in Code Section 280G(d)(4)) of such Severance
Benefits equals or exceeds three times the Executive's "Base Amount" (within the
meaning of Code Section 280G(b)(3)), and all "excess parachute payments" within
the meaning of Code section 280G(b)(1) shall be treated as subject to

10

--------------------------------------------------------------------------------






the Excise Tax, unless the Executive receives a written opinion from Ropes &
Gray LLP or other tax counsel selected by Ropes & Gray LLP and reasonably
acceptable to the Executive or in the event Ropes & Gray LLP is unable or
unwilling to make such selection, by other tax counsel selected by the Company
and reasonably acceptable to the Executive, that such other payments or benefits
(in whole or in part) do not constitute parachute payments, including by reason
of Code section 280G(b)(4)(A), or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered, within
the meaning of Code section 280G(b)(4)(B), in excess of the "Base Amount" as
defined in Code section 280G(b)(3) allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax; and

        (B)  the value of any non-cash benefits or any deferred payment or
benefit shall be determined by a certified public accountant or appraisal
company of recognized national standing selected by Ropes & Gray LLP and
reasonably acceptable to the Executive, or in the event that Ropes & Gray LLP is
unable or unwilling to make such selection, such selection shall be made by such
other certified public accountant or appraisal company of recognized national
standing as is selected by the Company and is reasonably acceptable to the
Executive, in accordance with the principles of Code section 280G(d)(3) and (4).

        (iii)  In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder, the Executive shall repay to
the Company, at the time that the amount of such reduction in Excise Tax is
finally determined (the "Reduced Excise Tax"), an amount (the "Gross-Up
Repayment") equal to the sum of (A) the difference of the Excise Tax Payment and
the Reduced Excise Tax plus (B) an amount representing the difference between
(1) the amount paid by the Company to the Executive to "gross up" the Executive
for taxes on payments made by the Company to the Executive in respect of the
Excise Tax and (2) the amount which should have been paid to the Executive by
the Company to "gross up" the Executive for taxes on payments made by the
Company to the Executive in respect of the Reduced Excise Tax; provided,
however, that in no event shall the Gross-Up Repayment exceed the actual
aggregate cash refunds of, or cash reductions in, taxes paid by the Executive by
virtue of paying the Gross-Up Repayment; and provided, further, that if such
refunds or reductions are realized from time to time, the Executive shall make a
repayment to the Company at the time of each such realization equal to the
excess of the Gross-Up Repayment due after giving effect to such realization
over the Gross-Up Repayment due immediately prior to giving effect to such
realization. The Executive shall (1) take such actions with respect to taxes and
tax returns as the Company may from time to time request in order to obtain such
refunds and reductions, including, without limitation, by taking positions on
tax returns and filing amended tax returns, (2) provide the Company with copies
of all tax returns filed by the Executive which reflect such refunds or
reductions or are otherwise requested by the Company in order to determine the
Executive's compliance with the immediately preceding clause (1), (3) permit the
Company to participate in any proceedings relating to such refunds and
reductions and (4) take all such other actions as may be reasonably requested by
the Company from time to time in connection with the realization of such refunds
or reductions, including, without limitation, borrowing money from the Company
(on terms and conditions reasonably satisfactory to the Executive and the
Company, including, without limitation, having the Company make the Executive
whole, on an after-tax basis, for any interest costs) so that the payments made
from time to time by the Executive to the Company hereunder maximize (to the
extent reasonably possible) such refunds and reductions, the aggregate amount of
such payments by the Executive not to exceed the Gross-Up Repayment (computed
without regard to the provisos to the first sentence of this Section 5(i)(iii));
provided, however, that the Company shall bear and directly pay, or shall
promptly reimburse the Executive for, all costs and expenses (including any
additional penalties and interest) incurred by the Executive in connection with
any actions taken or omitted by the Executive in accordance with instructions
from the Company pursuant to this sentence, and shall indemnify and hold the
Executive harmless, on an after-tax

11

--------------------------------------------------------------------------------






basis, for any Excise Tax or income tax (including any additional penalties and
interest) imposed as a result of the Company's payment of such costs and
expenses. In the event that the Excise Tax is subsequently determined to exceed
the amount taken into account hereunder (including by reason of any payment the
existence or amount of which could not be determined at the time of the Excise
Tax Payment), the Company shall make an additional Excise Tax Payment in respect
of such excess (together with any interest or penalties payable by the Executive
with respect to such excess) at the time that the amount of such excess if
finally determined, plus any additional taxes resulting from the payment to the
Executive by the Company for such excess and the interest and penalties thereon.
The Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Severance
Benefits.

        (iv)  The Executive shall give the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that he
owes Excise Tax on any Severance Benefit. Such notice shall be given as soon as
practicable but no later than ten (10) business days after the Executive makes
such determination or is informed of such claim, and shall, to the extent
Executive has or may reasonably obtain such information, apprise the Company of
the amount of such Excise Tax and the date on which it is required to be paid.
If the Company gives the Executive written notice at least thirty (30) days
prior to the due date for payment of such Excise Tax, or within ten
(10) business days of having received the foregoing notice from the Executive
(whichever is later), that it disagrees with or wishes to contest the amount of
the Excise Tax, the Company and the Executive shall consult with each other and
their respective tax advisors regarding the amount and payment of any Excise
Tax. In the event there is a contest with any taxing authority regarding the
amount of the Excise Tax, the Company shall bear and pay directly all costs and
expenses (including additional interest, penalties and legal fees) incurred in
connection with any such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, to the extent not otherwise paid hereunder, on
(x) the Excise Tax Payment (including any interest and penalties with respect
thereto) and (y) the Company's payment of the Executive's costs and expenses
hereunder.

        (v)   As used herein, any reference to "Ropes & Gray LLP" shall include
any successor firm thereto.

6.     Limitation on Competition.

        During the Employment Period, and for such period thereafter (A) as the
Executive is entitled to receive severance compensation under this Agreement, or
(B) in the event payment of the Executive's severance compensation is
accelerated due to a Change in Control, for a period of three (3) years
following the end of the Employment Period, or (C) in the event the Executive's
employment is terminated by the Company for Cause or the Executive terminates
his employment for any reason other than Good Reason (including, without
limitation, by giving the Company a Non-Renewal Notice pursuant to Section 1(a)
hereof), for a period of twelve months following the Employment Period:

(a)the Executive shall not, directly or indirectly, without the Company's prior
written consent, participate or engage in, whether as a director, officer,
employee, advisor, consultant, investor, lender, stockholder, partner, joint
venturer, owner or in any other capacity, any Competitive Business (as defined
below) conducted in any Competitive Market Area (as defined below); provided,
however, that the Executive shall not be deemed to be participating or engaging
in any such business solely by virtue of (i) his ownership of not more than five
percent of any class of stock or other securities which is publicly traded on a
national securities exchange or in a recognized over-the-counter market or
(ii) his practicing law with a firm with clients that engage in such business
provided that the Executive does not directly or indirectly, represent, render
services to or otherwise advise such clients;

12

--------------------------------------------------------------------------------



(b)the Executive shall not, without the Company's prior written consent,
(i) solicit (other than by way of generalized employment advertising undertaken
in the ordinary course of business) the service of or employ any management
employee of the Company for the Executive's own benefit or for the benefit of
any person or entity other than the Company, (ii) induce any such employee to
leave employment with the Company, or (iii) employ or cause any other person or
entity other than the Company to employ any former management employee of the
Company whose termination of employment with the Company occurred less than six
(6) months prior to such employment by the Executive or such other person or
entity; and

(c)the Executive shall not, without the Company's prior written consent,
(i) induce or attempt to induce any customer, supplier or contractor of the
Company to terminate or breach any agreement or arrangement with the Company or
otherwise to cease doing business with the Company, or (ii) induce or attempt to
induce any customer, supplier or contractor of the Company (including any
prospective customer, supplier or contractor which the Company is actively
pursuing prior to the Executive's termination of employment), not to enter into
any agreement or arrangement with the Company or not to do business with the
Company.

        As used herein, the term "Competitive Business" shall mean any business:
(1) that is competitive with any business (A) which was conducted by the Company
or any of its affiliated companies during the Employment Period or on the date
of termination of Executive's employment hereunder or (B) which, on the date of
such termination or during the twelve months immediately preceding such
termination, the Company or any of its affiliated companies was actively
investigating with a view to conducting or was actively pursuing a plan to
conduct; and (2) from which the Company and such affiliated companies derive (or
reasonably expect to derive) annual revenues of not less than $1,000,000. As
used herein, the term "Competitive Market Area" shall mean any geographic market
area (1) if the Company or any of its affiliated companies conducted business in
such geographic market area during the Employment Period or on the date of
termination of Executive's employment hereunder, or (2) if, on the date of such
termination or during the twelve months immediately preceding such termination,
the Company or any of its affiliated companies was actively investigating with a
view to conducting business in such geographic market area or was actively
pursuing a plan to conduct business in such geographic market area.

        The Executive agrees and acknowledges that a portion of the
consideration to be paid by the Company to the Executive pursuant to this
Agreement is in consideration of the covenants under this Section 6 and that
such consideration is fair and adequate, even though the Executive will not
receive any severance compensation in the event he terminates his employment
with the Company other than for Good Reason or the Company terminates his
employment for Cause. The Executive acknowledges and agrees that any breach or
anticipatory breach by him of any of the provisions of this Section 6 would
cause the Company irreparable injury not compensable by monetary damages alone
and that, accordingly, in any such event, the Company shall be entitled to
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach without the necessity of showing irreparable
injury (and the Executive hereby consents to the issuance thereof without bond
by a court of competent jurisdiction).

7.     Confidential Information.

        The Executive acknowledges that during the course of his employment with
the Company he will have access to trade secrets, confidential and proprietary
information and know-how of the Company ("Confidential Information"). Except in
the ordinary course of properly performing his duties for the Company, the
Executive shall not at any time, without the Company's prior written consent
while employed or after termination of his employment, disclose, communicate or
divulge, or use for the benefit of himself or of any third party, any of the
Confidential Information of the Company. In the event the Executive learns
during his employment with the Company any trade secrets, confidential or

13

--------------------------------------------------------------------------------




proprietary information or know-how of any customer, supplier or contractor of
the Company, the Executive shall maintain the confidence of such information.

8.     Return of Materials.

        Upon termination of the Executive's employment for any reason, the
Executive shall promptly deliver to the Company or, with the Company's consent,
destroy all documents and other materials in the Executive's possession or
custody (whether prepared by the Executive or others) that the Executive
obtained from the Company or a customer, supplier or contractor of the Company
during the Employment Period and which relate to the past, present or
anticipated business and affairs of the Company, including without limitation,
any Confidential Information.

9.     Enforceability.

        If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable and any limitation on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be a part thereof. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement
unless the provision deemed to be so invalid or unenforceable is a material
element of this Agreement, taken as a whole.

10.   Legal Expenses.

        The Company shall pay the Executive's reasonable fees for legal and
other related expenses associated with any disputes arising hereunder or under
any other agreements, arrangements or understandings regarding Executive's
employment with the Company (including, without limitation, all agreements,
arrangements and understandings regarding bonuses, Equity-Based Incentives,
employee benefits or other compensation issues) if either a court of competent
jurisdiction or an arbitrator shall render a final judgement or an arbitrator's
final decision in favor of the Executive on the issues in such dispute, from
which there is no further right of appeal. If it shall be determined in such
judicial adjudication or arbitration that the Executive is successful on some of
the issues in such dispute, but not all, then the Executive shall be entitled to
receive a portion of such legal fees and other expenses as shall be
appropriately prorated.

11.   Notices.

        All notices which the Company is required or permitted to give to the
Executive shall be given by registered or certified mail or overnight courier,
with a receipt obtained, addressed to the Executive at his primary residence, or
at such other place as the Executive may from time to time designate in writing,
or by personal delivery to the Executive, or by facsimile to the Executive with
oral confirmation of his receipt and with a copy immediately sent to the
Executive by first class U.S. Mail, and to counsel for the Executive as may be
requested in writing by the Executive from time to time. All notices which the
Executive is required or permitted to give to the Company shall be given by
registered or certified mail or overnight courier, with a receipt obtained,
addressed to the Company at the address set forth above, or at such other
address as the Company may from time to time designate in writing, or by
personal delivery to the Chief Executive Officer of the Company, or by facsimile
to the Chief Executive Officer with oral confirmation of his receipt and with a
copy immediately sent to the Chief Executive Officer by first class U.S. Mail,
and to counsel for the Company as may be requested in writing by the Company. A
notice will be deemed given upon personal delivery, the mailing thereof or
delivery to an overnight courier for delivery the next business day, or the oral
confirmation of receipt by facsimile, except for a notice of change of address,
which will not be effective until receipt, and except as otherwise provided in
Section 5(a) hereof.

14

--------------------------------------------------------------------------------



12.   Waivers.

        No waiver by either party of any breach or nonperformance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement. Any waiver of any provision of this Agreement must be in writing and
signed by the party granting the waiver.

13.   Headings; Other Language.

        The headings contained in this Agreement are for reference purposes only
and shall in no way affect the meaning or interpretation of this Agreement. In
this Agreement, as the context may require, the singular includes the plural and
the singular, the masculine gender includes both male and female reference, the
word "or" is used in the inclusive sense and the words "including", "includes",
and "included" shall not be limiting.

14.   Counterparts.

        This Agreement may be executed in duplicate counterparts, each of which
shall be deemed to be an original and all of which, taken together, shall
constitute one agreement.

15.   Agreement Complete; Amendments.

        Effective as of the Commencement Date, this Agreement, together with the
Exhibits hereto, the agreements referred to herein, and the instruments,
agreements, plans, resolutions and other documents pursuant to which any
Equity-Based Incentives are held (now or in the future) by the Executive,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto. This Agreement may not be amended, supplemented, canceled or discharged
except by a written instrument executed by both of the parties hereto, provided,
however, that the immediately foregoing provision shall not prohibit the
termination of rights and obligations under this Agreement which termination is
made in accordance with the terms of this Agreement.

16.Benefit of the Successors and Permitted Assigns of the Respective Parties
Hereto.

        This Agreement and the rights and obligations hereunder are personal to
the Company and the Executive and are not assignable or transferable to any
other person, firm or corporation without the consent of the other party, except
as contemplated hereby; provided, however, in the event of the sale, merger or
consolidation of the Company, whether or not the Company is the surviving or
resulting corporation, the transfer of all or substantially all of the assets of
the Company, or the voluntary or involuntary dissolution of the Company, then
the surviving or resulting corporation or the transferee or transferees of the
Company's assets shall be bound by this Agreement and the Company shall take all
actions necessary to insure that such corporation, transferee or transferees are
bound by the provisions of this Agreement; and provided, further, this Agreement
shall inure to the benefit of the Executive's estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees. Notwithstanding the foregoing provisions of this Section 16, the
Company shall not be required to take all actions necessary to insure that a
buyer, survivor, transferee or transferees of the Company's assets
("Transferee") are bound by the provisions of this Agreement and such Transferee
shall not be bound by the obligations of the Company under this Agreement if the
Company shall have (a) paid to the Executive or made provision satisfactory to
the Executive for payment to him of all amounts which are or may become payable
to him hereunder in accordance with the terms hereof and (b) made provision
satisfactory to the Executive for the continuance of all benefits required to be
provided to him in accordance with the terms hereof, in each case as if the
Executive had been terminated without Cause in anticipation of a Change in
Control.

15

--------------------------------------------------------------------------------




17.   Governing Law.

        This Agreement will be governed and construed in accordance with the
laws of Pennsylvania applicable to agreements made and to be performed entirely
within such state, without giving effect to any choice or conflicts of laws
principles which would cause the application of the domestic substantive laws of
any other jurisdiction.

18.   Survival.

        The covenants, agreements, representations, warranties and provisions
contained in this Agreement that are intended to survive the termination of the
Executive's employment hereunder and the termination of the Employment Period
shall so survive such termination.

19.   Interpretation.

        The Company and the Executive each acknowledge and agree that this
Agreement has been reviewed and negotiated by such party and its or his counsel,
who have contributed to its revision, and the normal rule of construction, to
the effect that any ambiguities are resolved against the drafting party, shall
not be employed in the interpretation of it.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    KEY ENERGY SERVICES, INC.
 
 
By:
/s/  FRANCIS D. JOHN      

--------------------------------------------------------------------------------

Francis D. John
Chief Executive Officer
/s/  JACK D. LOFTIS, JR.      

--------------------------------------------------------------------------------

JACK D. LOFTIS, JR.
 
 
 

16

--------------------------------------------------------------------------------




EXHIBIT A

Company Paid Coverages


1.Life Insurance. $2,000,000 payable to beneficiary designated by the Executive.

2.Long Term Disability Insurance. Salary continuation benefit for total
disability. Benefit commences with ninetieth day of disability and continues to
a maximum of age sixty-five. Annual maximum benefit shall be 60% of the Base
Salary.

3.Medical and Dental Plan. Comprehensive medical and dental plans available to
the Company's senior management, pursuant to which all medical and dental
expenses incurred by the Executive, his spouse and his children will be
reimbursed by the Company, through insurance or, in the absence of insurance,
directly by the Company, so that the Executive has no out-of-pocket cost with
respect to such expenses.

4.Director and Officer Liability Insurance.

5.Voluntary annual physicals at the Executive's option, with a report by the
examining physician to the Board regarding the Executive's ability to perform
job related functions.

17

--------------------------------------------------------------------------------




EXHIBIT B

Definition of "Change in Control"


        The occurrence of any of the following shall constitute a "Change in
Control" of the Company:

(a)If any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as from time to time in effect (the "Exchange Act"), or any successor
provision), other than the Company, becomes the beneficial owner directly or
indirectly of more than twenty-five percent (25%) of the outstanding Common
Stock of the Company, determined in accordance with Rule 13d-3 under the
Exchange Act (or any successor provision), or otherwise becomes entitled to vote
more than twenty-five percent (25%) of the voting power entitled to be cast at
elections for directors ("Voting Power") of the Company;

(b)If the Company is subject to the reporting requirements of Section 13 or
15(d) (or any successor provision) of the Exchange Act, and any person (as
defined in Section 3(a)(9) of the Exchange Act, or any successor provision),
other than the Company, purchases shares pursuant to a tender offer or exchange
offer to acquire Common Stock of the Company (or securities convertible into or
exchangeable for or exercisable for Common Stock) for cash, securities or any
other consideration, if after consummation of the offer, the person in question
is the beneficial owner, directly or indirectly, of more than twenty-five
percent (25%) of the outstanding Common Stock of the Company, determined in
accordance with Rule 13d-3 under the Exchange Act (or any successor provision);

(c)If the stockholders or the Board of Directors of the Company (the "Board")
approve any consolidation or merger of the Company (i) in which the Company is
not the continuing or surviving corporation unless such merger is with a
subsidiary of the Company (a "Subsidiary") at least eighty percent (80%) of the
Voting Power of which is held by the Company or (ii) pursuant to which the
holders of the Company's shares of Common Stock immediately prior to such merger
or consolidation would not be the holders immediately after such merger or
consolidation of at least a majority of the Voting Power of the Company;

(d)The stockholders or the Board shall have approved any sale, lease, exchange
or other transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company; or

(e)Upon the election of one or more new directors of the Company, a majority of
the directors holding office, including the newly elected directors, were not
nominated as candidates by a majority of the directors in office immediately
before such election.

        As used in this definition of "Change in Control", "Common Stock" means
the Common Stock, or if changed, the capital stock of the Company as it shall be
constituted from time to time entitling the holders thereof to share generally
in the distribution of all assets available for distribution to the Company's
stockholders after the distribution to any holders of capital stock with
preferential rights.

        Notwithstanding the occurrence of any of the events described in the
immediately preceding clauses (a) and (b) which would otherwise result in a
Change in Control pursuant to said clause (a) or (b), the Board may determine in
its discretion, if it deems it to be in the best interest of the Company, that
an event or events otherwise constituting a Change in Control pursuant to said
clause (a) or (b) but which would not constitute such a Change in Control if the
phrase "fifty percent (50%)" were to be substituted for the phrase "twenty-five
percent (25%)" each place it appears therein shall not be considered such a
Change in Control; provided, however, that such determination shall not affect
any accelerated vesting of any stock options or restricted stock purchase rights
or any extensions of the term of exercisability of such options or rights which
would otherwise have occurred by virtue of such events; and provided, further,
that such determination shall not be effective hereunder unless the

18

--------------------------------------------------------------------------------




Company shall have at least one executive officer who has a provision similar to
this paragraph in such executive officer's employment agreement with the Company
and the Board shall make such determination with respect to all executive
officers of the Company who have a provision similar to this paragraph in such
executive officers' employment agreements with the Company. Such determination
shall be effective only if it is made by the Board prior to the occurrence of an
event that otherwise would be or probably would lead to such a Change in
Control; or within thirty (30) days after such event if made by the Board a
majority of which is composed of directors who were members of the Board
immediately prior to the event that otherwise would be or probably would lead to
such a Change in Control.

19

--------------------------------------------------------------------------------





QuickLinks


JACK D. LOFTIS, JR. EMPLOYMENT AGREEMENT
EXHIBIT A Company Paid Coverages
EXHIBIT B Definition of "Change in Control"
